Citation Nr: 0933802	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2007, the Veteran canceled his request for a hearing 
before the Board.  

In November 2007, the Board remanded the case to the RO for 
additional development.  As the requested development has not 
been completed, further action to ensure compliance with the 
remand directive is required. 
Stegall v. West, 11 Vet. App. 268 (1998).

Also, service connection for a psychiatric disorder other 
than posttraumatic stress disorder is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


REMAND 

On the claim of service connection for posttraumatic stress 
disorder, in the Board's remand in November 2007, the Board 
directed the agency of original jurisdiction to request the 
deck logs of the USS DUBUQUE (LPD-8) from January 1973 to 
August 1973 to ascertain whether there was a report of the 
death of either a member of the ship's crew or a member of an 
attached helicopter squadron [at the time the Veteran was 
assigned to Helicopter Mine Countermeasures Squadron Twelve 
(HM-12)] in an incident involving a helicopter ("RH"-53) on 
the flight deck. 

In December 2007, the Naval Historical Center reported that 
the deck logs for the USS Dubuque were transferred to the 
National Archives and Records Administration (NARA).  The 
deck logs were not request from NARA.

Under 38 C.F.R. § 3.159(c)(2 ), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency unless the records do not exist or that 
further efforts to obtain the records would be futile.

On the claim of service connection for a psychiatric disorder 
other than posttraumatic stress disorder, the record shows 
that at the time of a VA examination in July 2009, the 
diagnosis was acute stress reaction.  As the psychiatric 
diagnosis arises from the same symptoms for which the Veteran 
seeks benefits, the diagnosis does not relate to an entirely 
separate claim not yet filed by the Veteran.  Rather, the 
diagnosis needs to be been considered to determine the nature 
of the Veteran's current condition relative to his claim.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Under the above circumstances, the claim is REMANDED for the 
following action:

1. Request from the National Archives and 
Records Administration, the deck logs of 
the USS DUBUQUE (LPD-8) from January 1973 
to August 1973 to ascertain whether there 
was a report of the death of either a 
member of the ship's crew or a member of 
an attached helicopter squadron, at the 
time the Veteran was assigned to 
Helicopter Mine Countermeasures Squadron 
Twelve (HM-12), in an incident involving 
a helicopter ("RH"-53) on the flight 
deck.  If the records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 



2. Request from the appropriate Federal 
custodian the unit history for Helicopter 
Mine Countermeasures Squadron Twelve 
(HM-12)] from February 1974 to July 1974 
to ascertain whether the HM-12 was 
deployed to the Mediterranean to include 
the area of the Suez Canal, and to what 
ship HM-12 was assigned.  If the records 
do not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

If HM-12 was in the Mediterranean to 
include the area of the Suez Canal, and 
the ship HM-12 was assigned to is 
identified, request from the National 
Archives and Records Administration, the 
deck logs of the ship for the period HM-12 
was in the Mediterranean to ascertain 
whether there was a report of the death of 
either a member of the ship's crew or a 
member of an attached helicopter squadron, 
at the time the Veteran was assigned to 
Helicopter Mine Countermeasures Squadron 
Twelve (HM-12), in an incident involving a 
helicopter ("RH"-53) on the flight deck.  
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3. If the additional development results 
in credible supporting evidence that the 
alleged in-service stressor occurred, that 
is, the death of a fellow sailor in a 
helicopter incident aboard a ship the 
Veteran was assigned to, afford the 
Veteran a VA psychiatric examination to 
determine whether the Veteran has 
posttraumatic stress disorder due to the 
documented in-service stressor. 



4. Provide the Veteran VCAA notice with 
regard to a claim of service connection 
for a psychiatric disorder other than 
posttraumatic stress disorder and develop 
the claim in accordance with the duty to 
assist.  38 C.F.R. § 3.159. 

5. After the above development is 
completed, adjudicate the claim of service 
connection for a psychiatric disorder to 
include posttraumatic stress disorder.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


